Order entered August 18, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01535-CR

                   JECOLE KEKEITH JACKSON, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-54578-R

                                     ORDER

        Before the Court is the State’s motion for an extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief due on September 8,

2020.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE